  Case 2:19-mj-00020-AYS Document 9 Filed 10/10/19 Page 1 of 1 PageID #: 17
                                          Law Offices of
                               MICHAEL J. ALBER, ESQ.
          5036 Jericho Turnpike, Suite 305, Commack, New York 11725
    Telephone: 631-462-6900                        Facsimile: 631-462-6999
                              www.alberlegal.com

                                        October 10, 2019

VIA EMAIL
Honorable Denis R. Hurley
100 Federal Plaza
Centra Islip, NY 11722

               RE:    United States of America v. Terron Newsome and Fredjy Exavier
                      19 CR 070

Dear Judge Hurley

       I represent Fredjy Exavier in the above captioned matter. Mr. Exavier is scheduled for
conference before Your Honor on Friday, October 11, 2019 at 10:30 AM. Subject to the Court’s
schedule, it is our intention to present a bail package on behalf of Mr. Exavier at the conference
tomorrow.



                                                     Respectfully submitted
                                                            /S/
                                                     Michael J. Alber, Esq.
                                                     Attorney Bar Code: MA 2901
                                                     Attorney for Fredjy Exavier
                                                     5036 Jericho Turnpike
                                                     Commack, NY 11725
                                                     Suite 305
                                                     631-462-6900
                                                     mja@alberlaw.com


Cc: ECF all counsel
